Order entered November 9, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01299-CV

                    IN THE INTEREST OF J.C., ET AL., CHILDREN
                     On Appeal from the 303rd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-76-08723-V

                                          ORDER
       By letter dated October 22, 2015, appellant informs the Court the trial court signed an

order allowing counsel of record for appellee Bernetta Bayless to withdraw. Attached to the

letter is the trial court’s order. Accordingly, we DIRECT the Clerk of the Court to remove

Stephen D. Skinner as counsel of record for Ms. Bayless. All further communications, including

communications from appellant, shall be directed to Ms. Bayless at


       900 River Bend Drive #314
       Lancaster, Texas 75146
       (972) 748-7385
       bernettab1@gmail.com.




                                                     /s/   CRAIG STODDART
                                                           JUSTICE